Opinion by
Mr. Justice Potter,
The plaintiff in this case sought to recover damages for personal injuries, resulting from the alleged negligence of his employer. The trial in the court below resulted in a verdict and judgment for the plaintiff, and the defendant has appealed. It appears from the evidence, that at the time of the accident, plaintiff had been working for seven months, as a laborer, for the defendant. Upon the day in question, the superintendent came to plaintiff and ordered him to go to work upon the “drop.” Another laborer, Nowartarski, who had been employed by defendant about five months, was also sent to work at the “drop.” This was an apparatus used to break car wheels. It was located in a shed, over forty feet high, and consisted of a lump or ball of iron, weighing about 1,800 pounds, called the hammer. There was a ring or eye on the upper side of the hammer, into which fitted an iron hook suspended from the roof of the shed by a wire rope. There was a rope that startled an electric motor by which the hammer could be raised to the roof, and another, attached to the hook, by which the latter might be released from the eye upon the hammer. It was the duty of the workmen to *538place the hook in the eye, as the hammer lay on the floor, then to raise it about six feet and while holding it stationary at that point, to place two car wheels beneath it, one upon the other, then to raise it to the roof and, pulling the rope which released the hook, permit the hammer to fall upon, and break the wheels underneath. After the fragments of the broken wheels had been removed, the process was repeated. When the hammer was properly hooked, two iron fingers held the hook in place by force of gravity, until it was released by pulling the release cord.
Both plaintiff and Nowartarski testified that no instructions were given them by the superintendent, or by anyone else, as to how the work should be done, and they were not warned of any danger connected with it. They had seen the device being operated by others. The evidence further shows that after plaintiff and Nowartarski went to work on the drop, they operated it five or six times, breaking up ten or twelve wheels. Sometimes they had difficulty in hooking the ball properly, and had to make several attempts to hook it. About an hour after they began work, it seems that Nowartarski hooked the hammer, and plaintiff started the motor and lifted the hammer six feet. Nowartarski put a wheel under it, and then took the elevator cord and began to lift the hammer towards the roof, while plaintiff was putting the second wheel in position. Nowartarski was holding one of the cords, and pulling the other up, when the hammer fell prematurely, rolled upon plaintiff and injured him. Nowartarski, who was called as plaintiff’s witness, denied positively that he had made any mistake or pulled the wrong cord, and claimed that he could not have released the hammer by pulling the release cord at the height at which it was when it fell. Plaintiff said that he noticed that the hook was old, because it was shiny.
The first assignment of error is based on an exception to the admission of testimony of plaintiff’s witness, John Schultz, who had worked upon the drop for a period of six years, ending some ten or eleven months before the accident. The offer was to show that the hook, when worn, was easily de*539tached from the hammer, and that he had frequently reported this to the superintendent. The object of this testimony was not to show that the particular hook used at the time of the accident was worn, but that any hook grew smooth and shiny through use, and when in that condition a light pull, or a mere touch on the releasing rope would cause the hammer to fall. For this purpose the testimony was admissible. There was other evidence sufficient to go to the jury, as to the actual condition of the hook, and as to whether it was at the time of the accident worn smooth and shiny. The superintendent testified that he could not remember that the hook was ever changed during the three or four years prior to the accident. We find nothing in the evidence to show that the hook was changed, after complaint in regard to it was made by Schultz. There was no break in the apparatus, and no visible defect in the hook, but the danger in its use apparently arose from its smooth and slippery condition. Under such circumstances, it was a question for the jury, as to whether proper warning as to the use of the apparatus was given to the plaintiff, and to his companion who worked with him. It was necessary, owing to the manner in which they were required to work, that each should understand the condition of the appliance. As the learned trial judge says, the hook had to be inserted by one or the other, or by both together, according to circumstances.
Both of the men were inexperienced, and were taken from ordinary day labor, and set to work with a device, which according to the testimony of the superintendent, was dangerous in operation, if not handled correctly. The evidence upon the part of the plaintiff is, that no instructions were given, and that nothing was said to the two green men, about the danger of touching the pulling ropes while the hammer was suspended, or in using a hook worn smooth or shiny. They were contradicted as to this by the foreman, who said he showed them how to work the apparatus; so that it became a disputed question of fact, as to whether instructions were given.
We agree with the court below that under the charge, and *540upon the evidence in this case, the verdict of the jury must mean that “the occurrence is to be explained on the ground of a mistake in the operation of the apparatus by both employees, due to their uninstructed ignorance of its proper manipulation, i. e., by a defective insertion of the hook, and the raising of the hammer thus imperfectly secured, neither plaintiff nor his companion being qualified by instruction or experience to discern the mistake made by either.” There was enough in the evidence to support such a finding.
It was for the jury to determine the disputed questions of fact, and to draw therefrom the necessary and reasonable inferences. The assignments of error are overruled, and the judgment is affirmed.